YETKA, Justice
(dissenting in part and concurring in part).
The majority opinion is contrary to the plain meaning of the statute. Minn.Stat. § 210A.34, subd. 1 (1980) clearly states:
It shall be unlawful for any corporation doing business in this state to make any contribution or to offer, consent or agree to make any contribution, directly or indirectly, of any money, property, free service of its officers or employees or thing of value to any political party, organization, committee or individual to promote or defeat the candidacy of any person for nomination, election, or appointment to any political office. For the purpose of this subdivision, “contribution” includes an expenditure to promote or defeat the election or nomination of any candidate to any political office which is made with the authorization or expressed or implied *531consent of, or in cooperation or in concert with, or at the request or suggestion of a candidate, his principal campaign committee or his agent.
(Emphasis added.) Minn.Stat. § 72A.12, subd. 5 (1980) concerning political contributions from insurance companies and associations contains similar language.
In short, a straightforward reading of the statutes indicates an unambiguous legislative intent to prohibit corporate activity of this sort in the political process of the state.1 I would hold that the statute bars not only partisan PAC’s, but non-partisan PAC’s and independent PAC’s as well. Even the wholly independent corporate PAC lends at least its name, and whatever prestige accompanies the corporate name, to any candidates receiving contributions from the PAC. Moreover, the independent PAC is not immune from the subtle influence involved where an employee’s boss urges the employee to contribute, oversees that the contribution is made, and even suggests how it might be used. We have in Minnesota a clear mandate prohibiting such activity. These statutes, combined with our income tax return checkoff system, provide a duress-free environment in which employees can freely choose to contribute to the political process.
I would admit some doubt remains as to non-profit corporations. If those non-profit corporations are set up in the form of a foundation to collect money for political use, it would appear that they are not barred by the statute because they are not engaged in business. That is as far as I would go, however. I believe the majority opinion writes into the statute that which the statute specifically proscribes.

. Minn.Stat. § 210A.34, subds. 5-7 (1980) expressly exempt specific forms of corporate activity from the prohibition of subdivision 1. These exceptions are for corporate conduct of an informational nature rather than a financial nature, however.